DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  	a) In claim 6 line 2, please change “seismic waveform inverstion” to –seismic waveform inversion--.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 1 lines 1-2 recites “a method for comparing seismic and acoustic signals for dispersion analyses”.  However the remainder of the claim does not make any mention of “acoustic signals” or any “dispersion analyses”, and thus it is not clear where the comparisons of acoustic signals for dispersion analyses occurs.  Appropriate clarification/correction is requested.
Claim 1 lines 2-6 recites “assigning a first time series waveform d1(t) for a wave propagating through a material at a first receiver; assigning a second time series waveform dx(t) for the wave at a second receiver located at a distance x from the first receiver, wherein the first and second time series waveforms relate to pressure, particle displacement, or velocity”.  The wording of the claim is ambiguous, as it is not clear if the “material” through which the wave propagates through is itself the “first receiver” or if the “first receiver” is situated near a separate material.  The limitations here also do not explicitly define that the first and second receivers perform any measurement of the wave, only that the wave propagates through a material at a location of the first receiver and at a location of a second receiver. For the purposes of examination, the Examiner assumes that the first and second receivers are performing measurements of the wave through the material at their respective separate locations.
	Dependent claims 2-7 depend from claim 1 and are rejected for at least the same reasons as given for claim 1.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	In view of the new 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register Vol. 84, No. 4, January 7, 2019), the Examiner has considered the claims and has determined that under step 1, claims 1-7 are to a process.	Next under the new step 2A prong 1 analysis, the claims are considered to determine if they bolded limitations that fall into the groupings of (a) mathematical concepts and (c) mental processes:
	1. A method for comparing seismic and acoustic signals for dispersion analyses, comprising:
	assigning a first time series waveform d1(t) for a wave propagating through a material at a first receiver;
	assigning a second time series waveform dx(t) for the wave at a second receiver located at a distance x from the first receiver, wherein the first and second time series waveforms relate to pressure, particle displacement, or velocity;
	calculating a non-linear signal comparison measurement SNL(ω,Vph) using collected data and the equation:

    PNG
    media_image1.png
    98
    395
    media_image1.png
    Greyscale

wherein T is a selected length of time for a window of interest, 
    PNG
    media_image2.png
    31
    61
    media_image2.png
    Greyscale
 is a variance-normalized seismic waveform for d1(t) filtered around frequency ω and is equal to
    PNG
    media_image3.png
    33
    83
    media_image3.png
    Greyscale
 wherein σ1 is variance or an energy-related measure of the collected data, 
    PNG
    media_image4.png
    69
    104
    media_image4.png
    Greyscale
is a variance-normalized seismic waveform for dx(t) filtered around frequency ω and is equal to 
    PNG
    media_image5.png
    59
    125
    media_image5.png
    Greyscale
wherein Vph, is phase velocity equal to x divided by t and wherein σx is variance or an energy-related measure of the collected data, and
	σ is an overall continuous nonnegative parameter for controlling overall resolution;
	calculating a background measurement Sπ for the non-linear signal comparison measurement SNL(ω,Vph) using the equation: 
    PNG
    media_image6.png
    44
    109
    media_image6.png
    Greyscale
wherein IO is a modified Bessel function of zero-th order, and
	
    PNG
    media_image7.png
    52
    94
    media_image7.png
    Greyscale
 and
	calculating a normalized and scaled non-linear signal comparison measurement SNLSC(ω,Vph; σ) using the equation:

    PNG
    media_image8.png
    75
    265
    media_image8.png
    Greyscale

	wherein σ is chosen from zero to infinity, and wherein SNLSC(ω,Vph; σ) measures sensitivity to a time shift and velocity and provides signal comparison information for the wave at the first and second receivers.
	
	The limitations of comparing seismic and acoustic signals amounts to a comparison between data, which is a mental process that can be carried out by a person looking at two graphs.  The assigning of a first time series waveform and second time series waveform to the data amounts to the mental process of identifying data, which can be carried out by a person.   The rest of the claim limitations amount to mathematical concepts due to the explicit recitation of mathematical equations and variable definitions for calculating a non-linear signal comparison measurement, background measurement for the non-linear signal comparison measurement, and normalized and scaled non-linear signal comparison measurement.  
	Next in step 2A prong 2, the independent claims are analyzed to determine whether there are additional elements or combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that it is more than a drafting effort designed to monopolize the exception, in order to integrate the judicial exception into a practical application.   These limitations have been identified and underlined above, and are not indicative of integration into a practical application because: the wave propagating through a material at a first receiver and second receiver with the second receiver located at a distance x from the first receiver, wherein the first and second time series waveform relate to pressure, particle displacement, or velocity, 
	Next in step 2B, the independent claims are considered to determine if they recite additional elements that amount to an inventive concept (“significantly more”) than the recited judicial exception.  Similar to the analysis above, the description of the first and second receivers do not add something significantly more because they amount to adding insignificant extra-solution data gathering activity to the judicial exception (see MPEP 2106.05(g)), and do not describe any gathering of data in an unconventional way.
	Dependent claims 2 and 5-7 contain additional limitations that fall under the grouping of a mental process, as a person can mentally analyze and recognize properties, characteristics, or structures of the material based on the calculation results, assign definitions to the first time series waveform and second time series waveform, and assign a value for the parameter σ to adjust a resolution for the calculation.  Dependent claim 3 merely describes additional receivers and amounts to adding insignificant extra-solution data gathering activity to the judicial exception (see MPEP 2106.05(g)) for the additional receivers.  Dependent claims 4-6 describe using the calculations in fields such as borehole acoustic logging, seismic imaging and migration, and seismic waveform inversion at a general level, but this amounts to generally linking the use of the judicial exception to a particular technological environment or field of use and is not indicative of integration into a practical application nor something significantly more than the recited judicial exception (see MPEP 2016.05(h)).  

Allowable Subject Matter
5.	Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action.6.	The following is a statement of reasons for the indication of allowable subject matter:  
claim 1, the closest prior art, Valero (US Pat. Pub. 2012/0201096) at least teaches a method for comparing seismic and acoustic signals for dispersion analyses (Valero paragraphs [0004]-[0005] teaches a method for processing seismic and acoustic signals through a subterranean formation by comparison stacking the time-series data, and determining a dispersion curve from the processed time-frequency representation), comprising:
	assigning a first time series waveform d1(t) for a wave propagating through a material at a first receiver (Valero Figs. 4-5 and paragraphs [0038] teach assigning a first time series waveform 505A for a wave propagating through the formation at a first receiver such as receiver 405A);
	assigning a second time series waveform dx(t) for the wave at a second receiver located at a distance x from the first receiver (Valero Figs. 4-5 and paragraphs [0038] teach assigning a second time series waveform 505B for a wave propagating through the formation at a second receiver such as receiver 405B spaced apart from the first receiver), wherein the first and second time series waveforms relate to pressure, particle displacement, or velocity (Valero paragraphs [0045] and [0073] teach where the waveforms at least relate to velocity in the sensed propagating signals).

	However claim 1 contains allowable subject matter because the closest prior art, Valero (US Pat. Pub. 2012/0201096) fails to anticipate or render obvious a method comprising: 	calculating a non-linear signal comparison measurement SNL(ω,Vph) using collected data and the equation:

    PNG
    media_image1.png
    98
    395
    media_image1.png
    Greyscale

wherein T is a selected length of time for a window of interest, 
    PNG
    media_image2.png
    31
    61
    media_image2.png
    Greyscale
 is a variance-normalized seismic waveform for d1(t) filtered around frequency ω and is equal to
    PNG
    media_image3.png
    33
    83
    media_image3.png
    Greyscale
 wherein σ1 is 
    PNG
    media_image4.png
    69
    104
    media_image4.png
    Greyscale
is a variance-normalized seismic waveform for dx(t) filtered around frequency ω and is equal to 
    PNG
    media_image5.png
    59
    125
    media_image5.png
    Greyscale
wherein Vph, is phase velocity equal to x divided by t and wherein σx is variance or an energy-related measure of the collected data, and σ is an overall continuous nonnegative parameter for controlling overall resolution;
	calculating a background measurement Sπ for the non-linear signal comparison measurement SNL(ω,Vph) using the equation: 
    PNG
    media_image6.png
    44
    109
    media_image6.png
    Greyscale
wherein IO is a modified Bessel function of zero-th order, and 	
    PNG
    media_image7.png
    52
    94
    media_image7.png
    Greyscale
 and
	calculating a normalized and scaled non-linear signal comparison measurement SNLSC(ω,Vph; σ) using the equation:

    PNG
    media_image8.png
    75
    265
    media_image8.png
    Greyscale

	wherein σ is chosen from zero to infinity, and wherein SNLSC(ω,Vph; σ) measures sensitivity to a time shift and velocity and provides signal comparison information for the wave at the first and second receivers, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Dependent claims 2-7 depend from claim 1 and contain allowable subject matter for at least the same reasons as given for claim 1.
Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Tang at al. (US Pat. Pub. 2010/0085835) discloses “Novel Curve-Fitting Technique for Determining Dispersion Characteristics of Guided Elastic Waves.”	B.	 Alam et al. (US Pat. Pub. 2012/0143510) discloses “High Resolution Attributes for Seismic Data Processing and Interpretation.” 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        5/5/2021